        Case 1:19-cr-00783-SHS Document 48 Filed 03/25/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA,
                                                   19-CR-783 (SHS)
              v.
 RULESS PIERRE,
                                                    ORDER
                            Defendant.



SIDNEY H. STEIN, U.S. District Judge.
    IT IS HEREBY ORDERED that the final pretrial conference in this action is set for
April 6, 2020, at 2:30 p.m. in Courtroom 23A, U.S. Courthouse, 500 Pearl Street, New
York, New York. The Court will hold a hearing pursuant to United States v. Curcio, 680
F.2d 881 (2d Cir. 1982) at that time.


Dated: New York, New York
       March 25, 2021
